Title: From John Adams to C. W. F. Dumas, 10 June 1785
From: Adams, John
To: Dumas, C. W. F.


          
            Dear sir
            Bath Hotel June 10. 1785. Westminster
          
          I have recd your Letter, and am very Sorry that I ever thought of giving you any Trouble about my Books and Secretaries. it must be a great deal of Vexation to you and Madam Dumas, from which you will both be glad to be relieved. I have written to Lotter before to come with the Things, and therefore I beg you would give yourself no Trouble about them.— I want them all as soon as possible.
          But the most Serious Thing is the offence taken by any Member of the States. This really hurts me, for nothing was ever farther from the Thoughts either of me or my Masters than the least disrespect or Failure of positive Respect. As long as my Heart beats it will beat with the sentiments of Esteem and Affection for that Country, and with Respect for their H. Mightinesses.— My Successor is not arrived nor my Letter of Recal, and therefore I could not take Leave, and yet my orders were so express and the Business here so Serious, I assure you, that I was obliged to come here. My Regards as usual.
          
            John Adams
          
        